Parker., J.
(concurring) — I concur in the result reached by my brethren, in view of the fact that the regulations here involved, which are sought to be enacted in the form of a city ordinance, have to do solely with the overcrowding of street cars and their operation in accordance with schedules to be filed with the city authorities. I entertain some fears, however, that the court’s opinion may create the impression that the city has, by the public service commission law, been shorn of its police power to a greater extent than I am ready to concede that law has accomplished. It seems to me that there are many possible police regulations which the city may enact in the form of ordinances looking to the welfare and safety of the public, to which a street railway company would be subject, as well as others, notwithstanding the existence of the public service commission law.